On Rehearing.
PER CURIAM.
In an opinion recently handed down we assumed that the judgment of the lower court in favor of the Monongahela Coal Company was correctly based on the findings of fact and con-*21■elusions of law of the trial judge; but this was a mistake. On the said findings of fact and conclusions of law the Monongahela Coal Company was entitled to a much larger judgment than was given. Under our conclusions of law, we give a correct statement as follows:
According to the “finding of facts” tlic amount advanced by the Iberville Planting Company are shown as follows:
Fixed in the contraéis.$39,000 00
Interest thereon. 1,133 21
Additional . 38,635 29
Total amount to plantations $58,763 50
From this amount is to be deducted Preferential claims under contracts.$19,000 00
Interest . 1,133 21
Amount of laborers’ claims paid... 5,922 95 26,056 16
Heaving a balaneo due Iberville Planting Co., secured by nonpref-erential lien. $32,712 34
The- amount due the Monongahela Coal Company is $4,436.48. The total amount of the proceeds of the crop of the Nina and Grand Bay plantations was §52,868.35. Deducting from this preferential liens — contracts, $19,000; interest, $1,133.21; laborers’ liens,.$5,922.95 — leaves the sum of $26,056.16 to be divided pro rata between the Iberville Planting Company on its claim of §32,712.34 and the Monongahela Coal Company on its claim of §4,436.48. The per cent, is 72.163.
As the fund is in the hands of the Iberville Planting Company, the amount due the Monongahela Coal Company is $3,201.49. The erroneous judgment of the Circuit Court in favor of the Monongahela Coal Company was for the sum of $3,209.59, which happens to be within a few dollars of the amount we find to be actually due the coal company. Error in the amount of the judgment not having been assigned, this small difference should not carry costs.
It is therefore adjudged that our former judgment be vacated, and instead that the judgment of the Circuit Court be amended by reducing the amount thereof in favor of the Monongahela Coal Company from $3,209.56 to $3,201.49, and, as thus amended, the judgment of the Circuit Court is affirmed, with costs to be paid by the plaintiff in error.
The petitions for rehearing filed in this case are denied.